Rosenberry, J.
On behalf of the petitioner it is argued that by the provisions of sec. 3047, Stats., an appeal lies in this case. It is there provided: “Appeals to the supreme court may be taken from the circuit courts . . .”
On behalf of the respondent it is contended that under the doctrine of Clancy v. Fire and Police Comm’rs, 150 Wis. 630, 138 N. W. 109, no right of appeal to the supreme court having been provided by the statute which created the right and prescribed the remedy, none exists. While the language under consideration in the case of Clancy v. Fire and Police Comm’rs is materially different from the language of sec. 3203a, in that sub. 22 of the act under consideration in the C-lancy Case contained a provision to' the effect that if the decision of the board be sustained on review by the circuit court the order of discharge should be final and coúclusive in all cases, nevertheless the authorities there cited and the reasons there given -are controlling. In cases where a new right is created and a remedy prescribed, the prescribed remedy is exclusive. The right of appeal is. purely statutory, and in cases where it is not given in statutes such as the one under consideration it does not exist. State ex rel. Cook v. Houser, 122 Wis. 534, 100 N. W. 964; Puffer v. Welch, 141 Wis. 304, 124 N. W. 406. The decision in the Clancy Case went upon two grounds and would have been decided as it was if sub. 22 had not contained the language it did.
In the Clancy Case it was argued, as here, that the right of appeal existed because the language of the act brought it within the terms of the statute (sec. 3047). The necessary inference from the decision in that case is that sec. 3047, giving the right of appeal, does not apply to a situation such as is presented by the facts in this case. It is applicable only to those judgments rendered in the usual and ordinary course of judicial proceedings and is not applicable where the circuit court is given power to review the proceedings of *364special inferior tribunals, boards, and commissions which have power to perform certain limited specific administrative or gMiw-judicial duties where the law creating the tribunal, board, or commission gives no right of appeal from the determination of the circuit court.
By the Court. — Motion to dismiss .the appeal is granted, and the appeal is hereby dismissed.